PER CURIAM.
Conclusions of Law 1 and 2 contained in the Industrial Commission's 28 October 2005 opinion and award are supported by competent evidence but are inconsistent, and the Court of Appeals inappropriately attempted to resolve the inconsistency in its decision. The Industrial Commission is best suited to resolve this discrepancy. See Harrell v. Harriet & Henderson Yarns, 314 N.C. 566, 574-575, 336 S.E.2d 47, 52 (1985). Thus, we reverse the decision of the Court of Appeals and remand to that court with instructions to further remand this matter to the Industrial Commission for entry of a new opinion and award determining whether plaintiff has undergone a change of condition affecting wage earning capacity pursuant to N.C.G.S. § 97-47.
REVERSED AND REMANDED.